Citation Nr: 9928386	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  98-00 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for hypertension (to 
include consideration as being due to an undiagnosed 
illness).

2.  Entitlement to service connection for varicose veins (to 
include consideration as being due to an undiagnosed 
illness).

3.  Entitlement to service connection for allergic rhinitis 
(to include consideration as being due to an undiagnosed 
illness).

4.  Entitlement to service connection for chronic obstructive 
pulmonary disease (to include consideration as being due to 
an undiagnosed illness).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active duty for training from October 1965 to 
March 1966, and additional periods of active duty for 
training and inactive duty training with the Army Reserve and 
the Army National Guard, as well as active service from 
November 1990 to May 1991, including service in the Southwest 
Asia theater of operations from January 1991 to May 1991.

This matter came before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a decision of May 1997 by the 
Department of Veterans Affairs (VA) St. Paul, Minnesota, 
Regional Office (RO). 



FINDINGS OF FACT

1.  The veteran's hypertension is a known clinical diagnosis, 
and the veteran has not presented any competent evidence 
linking that disorder to service.  

2.  The veteran's varicose veins are a known clinical 
diagnosis, and the veteran has not presented any competent 
evidence linking that disorder to service.  

3.  The veteran's allergic rhinitis is a known clinical 
diagnosis, and the veteran has not presented any competent 
evidence linking that disorder to service.  

4.  The veteran's chronic obstructive pulmonary disease is a 
known clinical diagnosis, and the veteran has not presented 
any competent evidence linking that disorder to service.  


CONCLUSIONS OF LAW

1.  The claim for service connection for hypertension is not 
well-grounded.  38 U.S.C.A. § 5107 (West 1991).

2.  The claim for service connection for varicose veins is 
not well-grounded.  38 U.S.C.A. § 5107 (West 1991).

3.  The claim for service connection for allergic rhinitis is 
not well-grounded.  38 U.S.C.A. § 5107 (West 1991).

4.  The claim for service connection for chronic obstructive 
pulmonary disease is not well-grounded.  38 U.S.C.A. § 5107 
(West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. § 1131 (West 1991).  If a chronic disorder such 
as cardiovascular disease, including hypertension, is 
manifest to a compensable degree within one year after 
separation from service, the disorder may be presumed to have 
been incurred in service.  See 38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).  

Service-connected compensation may also be paid to a Persian 
Gulf Veteran who exhibits objective indications of chronic 
disability resulting from an illness or combination of 
illnesses manifested by one or more of the signs or symptoms 
listed below.  (Emphasis added.)  The symptoms must be 
manifest to a degree of 10 percent or more not later than 
December 31, 2001.  By history, physical examination and 
laboratory tests, the disability cannot be attributed to any 
known clinical diagnosis.  See 38 U.S.C.A. § 1117 (West 
1991); 38 C.F.R. § 3.317 (1998).

Objective indications of chronic disability include both 
"signs" in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for 6 months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The signs and symptoms which may be 
manifestations of an undiagnosed illnesses include, but are 
not limited to: (1) fatigue, (2) signs or symptoms involving 
the skin, (3) headaches, (4) muscle pain, (5) joint pain, (6) 
neurologic signs or symptoms, (7) neuropsychological signs or 
symptoms, (8) signs or symptoms involving the respiratory 
system (upper or lower), (9) sleep disturbance, (10) 
gastrointestinal signs or symptoms, (11) cardiovascular signs 
or symptoms, (12) abnormal weight loss, or (13) menstrual 
disorders.  See 38 C.F.R. § 3.317 (1998).

In reviewing any claim for VA benefits, however, the initial 
question is whether the claim is well-grounded.  The veteran 
has "the burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well-grounded."  See 38 U.S.C.A. § 5107(a); Robinette v. 
Brown, 8 Vet. App. 69, 73 (1995).  A well-grounded claim is 
"a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107]."  See Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1991).  ).  If the evidence presented by the veteran fails 
to meet this threshold level of sufficiency, no further legal 
analysis need be made as to the merits of the claim.  See 
Boeck v. Brown, 6 Vet.App. 14, 17 (1993).


I.  Hypertension

The veteran contends that the RO made a mistake by denying 
his claim for service connection for hypertension.  He 
asserts that he was diagnosed with hypertension after 
returning from the Persian Gulf, and was treated with an oral 
medication.  

The Board notes initially that, although the regulations 
provide that service connection may be granted for Persian 
Gulf veterans with cardiovascular signs and symptoms due to 
an undiagnosed disorder, that regulation is not applicable to 
this claim because hypertension is a known clinical 
diagnosis.  See 38 C.F.R. § 3.317 (1998).

The Board further notes that the veteran's service medical 
records do not contain any references to hypertension.  On 
the contrary, the report of a medical history given by the 
veteran in April 1991 for the purpose of his separation from 
service shows that he denied having a history of high blood 
pressure.  He stated that he was in good health.  The report 
of a medical examination conducted at that time shows that 
clinical evaluation of the heart and vascular system was 
normal.  On examination, his blood pressure reading was 
108/80.  

There is also no evidence of hypertension being manifest 
within a year after separation from service.  The earliest 
reference to hypertension is contained in the report of an 
examination conducted by the VA in December 1995.  The report 
shows that the veteran gave a history of having hypertension 
and stated that he had been under treatment for about six 
months.  He said that it was well controlled.  The Board 
notes that this history places the onset of the disorder as 
occurring many years after separation from service.

The Board has noted that a more recent VA examination report 
dated in March 1996 shows that the veteran stated that upon 
returning from the Persian Gulf he was found to have 
hypertension at Fort McCoy, Wisconsin, and was started on an 
oral agent.  The diagnoses on the VA examination included 
hypertension.  The examination report, however, does not 
include any medical opinion linking that disorder to service.

The fact that the veteran's VA examination report contains 
the veteran's own account of the etiology of his disability 
is not sufficient to support the claim.  In LeShore v. Brown, 
8 Vet. App. 406, 409 (1995), the Court held that:

Evidence which is simply information 
recorded by a medical examiner, 
unenhanced by any additional medical 
comment by that examiner, does not 
constitute "competent medical 
evidence"...[and] a bare transcription 
of a lay history is not transformed into 
"competent medical evidence" merely 
because the transcriber happens to be a 
medical professional.

In summary, the veteran's hypertension is a known clinical 
diagnosis, and the veteran has not presented any competent 
evidence linking that disorder to service.  Accordingly, the 
Board concludes that the claim for service connection for 
hypertension is not well-grounded and must be denied on that 
basis.


II.  Varicose Veins

The veteran's service medical records do not contain any 
references to varicose veins.  The report of a medical 
history given by the veteran in April 1991 for the purpose of 
separation from service and the report of a medical 
examination conducted at that time are both negative for 
references to varicose veins.  The examination report shows 
that the clinical evaluation of the vascular system, which 
included checking for varicosities, was normal.  

The report of a medical examination conducted by the VA in 
December 1995 is also negative for references to varicose 
veins.  The earliest medical record containing any mention of 
varicose veins is the report of a VA examination conducted in 
March 1996.  The report contains a diagnosis of varicose 
veins, mild, lower extremities bilaterally.  However, the 
report does not contain any medical evidence linking that 
disorder to service.  

In summary, the veteran's varicose veins are a known clinical 
diagnosis, and the veteran has not presented any competent 
evidence linking that disorder to service.  Accordingly, the 
Board concludes that the claim for service connection for 
varicose veins is not well-grounded.


III.  Allergic Rhinitis

Under 38 C.F.R. § 3.380 (1998), diseases of allergic 
etiology, including bronchial asthma and urticaria, may not 
be disposed of routinely for compensation purposes as 
constitutional or developmental abnormalities.  Service 
connection must be determined on the evidence as to existence 
prior to enlistment and, if so existent, a comparative study 
must be made of its severity at enlistment and subsequently.  
Increase in the degree of disability during service may not 
be disposed of routinely as natural progress nor as due to 
the inherent nature of the disease.  Seasonal and other acute 
allergic manifestations subsiding in the absence of or 
removal of the allergen are generally regarded as acute 
diseases, healing without residuals.  The determination as to 
service incurrence or aggravation must be made on the whole 
evidentiary showing.  

The veteran's service medical records show that he has a long 
history of hay fever.  The report of a medical history given 
by the veteran in July 1965 for the purpose of his enlistment 
shows that he checked a box indicating that he had hay fever.  
It was noted that the hay fever was "minor."  The report of 
a medical history given by the veteran in February 1966 for 
the purpose of his separation from his initial period of 
service shows that he again checked a box indicating that he 
had hay fever.  

The report of a medical history given by the veteran in 
August 1972 for the purpose of his enlistment (presumably in 
the Army National Guard or Army Reserve) shows that he gave a 
history of having hay fever which was seasonal, mild, and 
treated with over-the-counter medications.  Similarly, the 
report of a medical history given by the veteran in December 
1975 shows that he reportedly had allergic rhinitis which was 
seasonal and nondisabling.  The report of a medical 
examination conducted in December 1978 for the purpose of 
determining fitness for retention in the Army Reserve shows 
that the veteran had seasonal allergic rhinitis.  The report 
of a medical history given by the veteran in November 1986 
shows that he again reported having rhinitis which he treated 
with over-the-counter medications.  

A service medical record dated in November 1990 shows that 
the veteran requested a renewed prescription for allergies.  
Seldane was prescribed.  A service medical record dated in 
April 1991 shows that the veteran stated that he did not have 
any disease or injuries while in the Southwest Asia region.  
He reportedly did not have a sinus infection.  

The report of a medical history given by the veteran in April 
1991 for the purpose of his separation from service shows 
that he checked a box indicating that he had a history of hay 
fever.  It was noted that it was controlled through the use 
of the medication Seldane.  The report of a medical 
examination conducted at that time shows that clinical 
evaluation of the nose and sinuses was normal. 

The report of a medical examination conducted by the VA in 
December 1995 does not contain any references to allergic 
rhinitis.  The report of a medical examination conducted by 
the VA in March 1996 shows that the veteran gave a history of 
being exposed to smoke from oil fires in the Persian Gulf, 
and of subsequently having paranasal sinus congestion and 
post nasal drip.  Following examination, the diagnosis was 
allergic rhinitis, currently controlled with medication.  

After reviewing all of the evidence of record, the Board 
finds that the veteran's allergic rhinitis is in the nature 
of a seasonal allergic manifestation subsiding in the absence 
of or removal of the allergen.  As such it is considered to 
be an acute disease which is not subject to service 
connection.  See 38 C.F.R. § 3.380.  In this regard, the 
Board notes that the disorder was described as being seasonal 
in many of the veteran's service medical records.  Allergic 
rhinitis is also a known clinical diagnosis, and in this case 
is not shown to be due to an undiagnosed disorder.  There is 
no medical opinion showing that this disorder was aggravated 
by the exposure to smoke in service.  Accordingly, the Board 
concludes that the claim for service connection for allergic 
rhinitis is not well-grounded.


IV.  Obstructive Pulmonary Disease (COPD)

The Board finds that the veteran has not presented competent 
evidence showing that he has a chronic disability resulting 
from an illness or combination of illnesses manifested by 
respiratory problems which cannot be attributable to a known 
clinical diagnosis.  Chronic obstructive pulmonary disease is 
a known clinical diagnosis.  Therefore, the disorder may not 
be considered to be due to an undiagnosed illness within the 
meaning of 38 C.F.R. § 3.317.

Furthermore, no competent opinion has been presented linking 
the respiratory disorder to service.  The veteran's service 
medical records do not reflect treatment for any chronic 
respiratory problems.  The report of a medical history given 
by the veteran in April 1991 shows that the veteran denied 
having shortness of breath, pain or pressure in the chest, or 
a chronic cough.  The report of a medical examination 
conducted in April 1991 shows that clinical evaluation of the 
veteran's chest and lungs was normal.

The report of a medical examination conducted by the VA in 
December 1995 also does not contain any references to a 
chronic respiratory disorder.  On examination, the veteran's 
lungs were clear.  

The earliest post service medical evidence pertaining to a 
respiratory disorder is the report of a medical examination 
conducted by the VA in March 1996.  The report shows that the 
veteran gave a history of being exposed to smoke from oil 
field fires while he was in the Persian Gulf.  He said that 
this caused some coughing paroxysms.  He also gave a history 
of having smoked 2 to 3 packs of cigarettes per day from his 
adolescence until he discontinued consumption in October 
1990.  On examination, the chest had diminished breath sounds 
bilaterally, particularly in the lung bases.  The pertinent 
diagnosis was COPD (chronic obstructive pulmonary disorder), 
mild.  The examiner did not offer any opinion relating the 
disorder to the veteran's period of service. 

In summary, the veteran's respiratory disorder has been 
attributed to a known clinical diagnosis (chronic obstructive 
pulmonary disease), and the veteran has not presented any 
competent evidence linking that disorder to service.  
Accordingly, the Board concludes that the claim for service 
connection for a chronic obstructive pulmonary disease (to 
include consideration as being due to an undiagnosed illness) 
is not well-grounded.


V.  Conclusion

A well-grounded claim must be supported by evidence, not 
merely allegations.  See Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  However, based on the foregoing, the Board 
can only conclude that the veteran has not presented evidence 
sufficient to justify a belief by a fair and impartial 
individual that his claims are well grounded.  Therefore, the 
VA has no further duty to assist the veteran in developing 
the record to support the claims for service connection.  See 
Epps, 126 F.3d at 1469 ("[T]here is nothing in the text of 
§ 5107 to suggest that [VA] has a duty to assist a claimant 
until the claimant meets his or her burden of establishing a 
'well grounded' claim.") 

Furthermore, the Board is unaware of any information in this 
matter that would put the VA on notice that any additional 
relevant evidence may exist which, if obtained, would well 
ground the veteran's claims.  See generally, McKnight v. 
Gober, 131 F.3d 1483 (Fed. Cir. 1997); Robinette v. Brown, 8 
Vet. App. 69, 77-78 (1995).  The Board also views the above 
discussion as sufficient to inform the veteran of the 
elements necessary to present well-grounded claims for the 
benefits sought, and the reasons why the current claims fail.  
Id.


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for hypertension is denied.

Evidence of a well-grounded claim not having been submitted, 
service connection for varicose veins is denied.

Evidence of a well-grounded claim not having been submitted, 
service connection for allergic rhinitis is denied.

Evidence of a well-grounded claim not having been submitted, 
service connection for chronic obstructive pulmonary disease 
(COPD) is denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals



 

